Citation Nr: 0844403	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-22 037A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than April 12, 2001, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

By rating action in March 1998, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from June 30, 1997, the date of receipt of claim.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision by 
the RO which, in part, assigned a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.29 for hospitalization, 
effective from January 20, 2001, and an increased evaluation 
to 70 percent for PTSD from May 1, 2001.  A subsequent rating 
decision in March 2003, assigned a 100 percent schedular 
rating for PTSD, effective from April 12, 2001, the date of 
receipt of the veteran's claim.  

In September 2005, the Board denied the claim for an 
effective date earlier than April 12, 2005 for the assignment 
of a 100 percent schedular rating for PTSD, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In February 2006, the 
Court granted a Joint Motion for Remand (Joint Motion) the 
September 2005 Board decision.  In April 2006, the Board 
remanded the appeal for additional development consistent 
with the instructions in the Joint Remand.  

In February 2007, the Board promulgated a decision which 
denied an effective date earlier than April 12, 2005 for the 
assignment of a 100 percent schedular rating for PTSD, and 
the veteran appealed to the Court.  In December 2007, the 
Court granted a Joint Motion for Remand the February 2007 
Board decision.  The Board remanded the appeal in March 2008, 
for additional development consistent with the instructions 
in the Joint Remand.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not perfect an appeal from the March 1998 
rating decision that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective from June 30, 
1997, the date of receipt of claim.  

3.  A formal claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and an increased rating for 
PTSD was received on April 12, 2001.  

4.  A temporary total evaluation based on hospitalization for 
treatment of PTSD between January 20, and April 30, 2001, 
under the provisions of 38 C.F.R. § 4.29, was granted by the 
RO in December 2001.  

5.  A 100 percent schedular evaluation for PTSD was granted 
by the RO in a March 2003 rating decision, effective from 
April 12, 2001.  

6.  Within the one year period prior to January 20, 2001, 
there is no persuasive medical evidence that the veteran's 
PTSD was of such severity as to produce total social and 
industrial inadaptability.  

7.  The earliest effective date for the establishment of 100 
percent schedular evaluation for PTSD is April 12, 2001, the 
date of receipt of claim.  


CONCLUSION OF LAW

An effective date earlier than April 12, 2001, for the 
assignment of a 100 percent schedular evaluation for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5101(a), 5102, 
5103, 5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 3.400(o)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2001, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that his service-connected psychiatric disability had 
worsened, of what evidence was necessary to establish a 
higher evaluation, and why the current evidence was 
insufficient to award the benefits sought.  

In addition, the Board observes that with regard to the 
veteran's initial claim for an increased evaluation for PTSD, 
pursuant to the August 2002 rating decision, that claim was 
granted and thus substantiated under then-applicable law.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this regard, the Board notes that the August 2001 VCAA 
notice was properly tailored to the application for the 
original request for an increased rating and that letter, 
therefore, served its purposes in that it provided section 
5103(a) notice to the appellant; and its application is no 
longer required because the original claim has been 
"substantiated."  Thereafter, in his February 2003 notice 
of disagreement, the veteran requested an earlier effective 
date for the grant of 100 percent for PTSD.  In June 2003, 
the RO issued a statement of the case that contained, in 
pertinent part, the then-applicable criteria for establishing 
an earlier effective date.  See 38 U.S.C.A. §§ 5103A, 38 
U.S.C.A. § 7105(d) (West 2002).  Therefore, the Board finds 
that with respect to this claim, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. § 5104(b) 
(West 2002) and 38 U.S.C.A. § 7105(d), as well as the 
regulatory requirements of 38 C.F.R. § 3.103(b) (2008).  See 
also Dingess, supra.  

In this case, the veteran's service medical records and all 
VA medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity to testify at a personal hearing during the 
pendency of the appeal, but declined.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2008).  

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) 
(2008); see also 38 C.F.R. § 3.155(a) (2008).  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department 
(§ 3.108), or in the Social Security Administration 
§§ 3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a 
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  


Factual Background

Historically, it is noted that in March 1998, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from June 30, 1997, the date of receipt 
of the veteran's claim.  The veteran did not appeal the 
decision and did not file any additional claims for VA 
benefits until April 2001.  

A formal claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and an increased rating for 
PTSD was received on April 12, 2001.  Thereafter, the veteran 
was scheduled for a VA psychiatric examination, which was 
conducted in August 2001, and the RO obtained all available 
VA medical records identified by the veteran, including a 
disability determination and medical records from the Social 
Security Administration.  The VA medical records showed that 
the veteran was voluntarily admitted to a Dual Diagnosis unit 
on January 20, 2001 for treatment alcohol dependence and 
depression.  After physical detoxification from alcohol, he 
was transferred to the Substance Abuse Residential Treatment 
Program on January 30, 2001 and was an inpatient until March 
13, 2001.  He was admitted to the Stress Disorder Treatment 
Unit of another VA hospital for treatment of PTSD from March 
20, to April 24, 2001.  

By rating action in December 2001, the RO granted a temporary 
total evaluation based on hospitalization for treatment of 
PTSD from January 20, to May 1, 2001, under the provisions of 
38 C.F.R. § 4.29, and a 70 percent evaluation from May 1, 
2001.  In August 2002, the RO assigned a 100 percent 
schedular evaluation for the veteran's PTSD, based primarily 
on the clinical findings from an August 2001 VA psychiatric 
examination, effective from December 21, 2001, the date of 
receipt of the veteran's notice of disagreement.  By rating 
action in March 2003, the RO found that there was clear and 
unmistakable error in the August 2002 rating decision, and 
assigned a 100 percent schedular evaluation for PTSD, 
effective from April 12, 2001, the date of receipt of his 
claim for an increased rating.  


Analysis

In the Joint Motion for Remand of the February 2007 Board 
decision, it was argued, in essence, that the Board did not 
consider whether an increase in the veteran's PTSD was 
"factually ascertainable" at any time during the one year 
period prior to receipt of his claim for an increased rating 
under the provisions of 38 C.F.R. § 3.400(o)(2).  
Specifically, that because the veteran received VA inpatient 
care for his PTSD beginning in January 2001, prior to receipt 
of a formal claim for increase in April 2001, the beginning 
date for the one year "retroactive" period was from January 
2000.  Because the Board requested VA records only from April 
2000 rather than January 2000, it did not fully meet its duty 
to assist the veteran in the development of his claim.  

In this regard, the Board notes that the appeal was remanded 
in March 2008, to comply with the instructions in the Joint 
Remand, and that all VA treatment records from January 2000 
have been obtained and associated with the claims file.  
Further discussion of the additional evidence will be 
addressed later in the decision.  At this point, however; the 
Board finds that the additional records do not include any 
relevant or probative information which would provide a basis 
for the assignment of an effective date earlier than the date 
of the veteran's formal claim for increase.  

As the Board has complied fully with the directives of the 
Joint Remand, and no additional argument or substantive issue 
has been raised with respect to the legal analysis of the 
February 2007 Board decision, that decision is revised to 
include a discussion of the additional evidence obtained 
concerning the veteran's VA treatment from January to April 
2000.  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Here, the veteran submitted a formal claim for an increased 
rating and a temporary total evaluation for hospitalization 
for treatment of PTSD under the provisions of 38 C.F.R. 
§ 4.29 on April 12, 2001.  The evidence showed that the 
veteran was admitted to a VA substance abuse (Dual Diagnosis) 
treatment program in January 2001, and was subsequently 
discharged from the PTSD program in April 2001.  The 
diagnoses at discharge included PTSD and alcohol dependence, 
and the Global Assessment of Functioning (GAF) score was 29.  
The clinical findings on a subsequent VA examination in 
August 2001 showed that the veteran's PTSD had significantly 
worsened, particularly since he had stopped drinking in 
January 2001.  The examiner commented that the veteran's 
prospects for employment were poor due to PTSD and physical 
problems, and assigned a Global Assessment of Functioning 
(GAF) score of 32.  

Additional evidence of record included several disability 
determinations by the Social Security Administration dating 
back to 1982, and numerous medical records showing treatment 
primarily for physical problems from injuries sustained in a 
motor vehicle accident in 1976.  The Disability 
Determinations, including the most recent decision in August 
1999, showed that the veteran was totally disabled due to 
nonservice-connected physical disabilities, including 
arthritis of the right hip and knee and low back pain.  The 
accompanying medical records, which also include VA 
outpatient notes from 1997 to 1999, did not show any 
treatment for, or reflect any significant findings or 
symptoms of PTSD.  An examination for Social Security 
disability in August 1999, showed that the veteran was well 
oriented, his mood was euthymic, and his affect was 
appropriate.  His speech was clear and coherent, and his 
attention, concentration, and memory were not impaired.  The 
diagnoses did not include a psychiatric disorder.  

As indicated above, the veteran was assigned a 100 percent 
evaluation under § 4.29 for hospitalization from January 20, 
to April 30, 2001, and a 100 percent schedular evaluation for 
PTSD from April 12, 2001, the date of receipt of his claim 
for increase.  The RO's assignment of an effective date for 
the 100 percent evaluation for PTSD of April 12, 2001, the 
date of receipt his formal claim, was consistent with the 
general provisions of VA regulations concerning effective 
dates for increased rating claims discussed above.  

However, the Board must also address the question of whether 
any VA treatment records subsequent to the March 1998 rating 
decision that granted service connection for PTSD and 
assigned a 50 percent evaluation should be considered an 
informal claim.  

Section 3.157 provides, in essence, that the date of a VA 
outpatient or hospitalization report will be accepted as the 
date of receipt of an informal claim for an increased rating 
or when a claim specifying the benefit sought is received 
within one year from the date of the report.  38 C.F.R. 
§ 3.157(b)(1).  While section 3.157 provides a basis for the 
establishment of an effective date for any subsequent 
increased award, it does not obviate the requirement that it 
(the medical report) must indicate an intent to apply for, in 
this case, an increased rating, or that it includes 
sufficient competent evidence showing an increase or 
worsening of a service-connected disability such that the 
veteran was entitled to an increased award.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

In this regard, the Board has carefully reviewed all medical 
records from 1998 to April 2001, and has been unable to 
identify any correspondence or medical evidence subsequent to 
the March 1998 rating decision and prior to April 2001, which 
could be interpreted as an informal claim for an increased 
rating.  The records showed that the veteran was seen 
occasionally by VA for various maladies from 1998 to January 
2001, primarily for nonservice-connected physical 
disabilities, many of which were residuals of his motor 
vehicle accident in 1976.  The reports did not, however, show 
any treatment for psychiatric problems or any significant 
symptoms of PTSD.  

VA medical records associated with the claims file during the 
pendency of the appeal showed that the veteran was seen for 
renewal of medications at a VA mental health unit on a couple 
of occasions from January to December 2000.  However, the 
progress notes did not include any significant clinical 
findings or any assessment as to the severity of his PTSD.  
In January 2000, the veteran reported that he had moved and 
was happy in his new surroundings, and that he felt stable 
and was sober.  The assessment for mental status examination 
(MSE) was stable.  Similar notations were indicated on 
progress notes in March, June, September, and December 2000.  
Other than some reported "difficulty" for a few weeks due 
to family stressors when seen in September 2000, the veteran 
indicated that he was doing fine.  No clinical findings were 
noted and the veteran did not report any specific symptoms or 
elaborate as to the nature of his "difficulty."  His mental 
status was stable and he was instructed to return in three 
months.  

There was no evidence in any of the reports which would 
suggest an intent to apply for an increased rating prior to 
the date of receipt of his formal claim in April 2001 or 
which included sufficient competent evidence showing an 
increase or worsening of the service-connected disability at 
issue even prior to January 2001.  Therefore, the Board finds 
that none of the medical reports subsequent to the March 1998 
rating decision and prior to April 2001, were intended to be 
or should be construed as an informal claim.  

The Board must also consider whether the one exception to the 
general rule governing rating claims is applicable to the 
facts in this case.  That is, whether it is "factually 
ascertainable" that there was an increase in the veteran's 
PTSD of such severity as to produce total social and 
industrial inadaptability within one year of his 
hospitalization in January 2001.  

While the evidence showed that the veteran was seen for 
various maladies on several occasions from 1997 to January 
2001, the reports did not included any detailed information 
or clinical findings which would provide a basis for finding 
that there had been an increase in the severity of the 
veteran's PTSD.  The few records which did reflect on the 
veteran's psychiatric status showed that he was stable.  

After review of all the evidence of record, the Board finds 
that there is no earlier date within the one-year prior to 
January 2001, on which it could be factually ascertained that 
a 100 percent schedular evaluation for PTSD was warranted.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to April 12, 2001, for an increased 
rating to 100 percent for PTSD, have not been met.  




ORDER

An effective date earlier than April 12, 2001, for the 
assignment of a 100 percent schedular evaluation for PTSD, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


